Citation Nr: 0532035	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2002 rating decisions of the RO, which denied 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The Board notes that the RO did grant service 
connection for tinnitus.  The veteran has not expressed 
disagreement with any aspect of that grant of benefits.

In June 2005, the veteran testified at a hearing before the 
undersigned at the RO.  The veteran waived initial RO 
consideration of the new evidence submitted at his travel 
board hearing.  38 C.F.R. § 20.1304 (c) (2005).  



FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment bilaterally.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic 
Code 6100, 4.86 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
October 2002 to April 2003; a fee-basis audiologic 
examination report dated in May 2002; and the veteran's June 
2005 hearing testimony.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board will focus on the most 
salient and relevant evidence, but the veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  

When assigning a disability rating, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  For VA rating purposes, 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On May 2002 private audiologic examination arranged by VA, 
puretone thresholds, in decibels (db), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
50
40
LEFT
35
30
40
50
39

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  This appears to be the only relevant 
medical evidence pertaining to present levels of hearing 
loss.


A review of the results of the May 2002 VA audiology 
examination shows that application of the levels of hearing 
impairment in each to Table VII at 38 C.F.R. § 4.85 warrants 
a noncompensable disability rating.  That is, the combination 
of level I hearing loss in each ear results in a 
noncompensable disability rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].

The Board acknowledges that the May 2002 examination report 
documents that the veteran complained of decreased hearing.  
This is not in dispute; service connection is assigned only 
where hearing loss exists.  See 38 C.F.R. § 3.385.  With 
respect to the assignment of an increased rating, however, 
the question which must be answered by the Board is whether 
the schedular criteria have been met.  The schedular criteria 
are specific, and as explained above, the veteran's hearing 
loss is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

The veteran appears to be arguing that he should be entitled 
to a compensable evaluation because his disability is due to 
service and because other disabled veterans such as amputees 
do receive monetary compensation.  Quite fortunately, a 
review of the record fails to show that the veteran is an 
amputee.  He also argues that simply because he now wears a 
hearing aid, he should receive compensation.
In any case, the purpose of the Schedule is to compensate the 
veteran for average loss in earning capacity resulting from 
his disability.  38 C.F.R. § 4.1.  The evaluation of hearing 
loss is a mechanical process which, once applied, presumably 
compensates for average loss in earning capacity resulting 
from the specific level of hearing loss found.  Equity does 
not enter into the Board's calculus.  See 38 U.S.C.A. §§ 5103 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994) (the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those seeking VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
the letter sent to the veteran in April 2002.  That letter 
informed him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  The claimant has not alleged that 
VA failed to comply with the notice requirements of VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why this particular claim was denied and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the statement of 
the case.  

The RO's April 2002 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
VA any evidence pertaining to the claim.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was provided a private audiologic examination in 
2002, the report of which is of record.  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  Further examination or opinion is not 
needed because there is no persuasive and competent evidence 
that the veteran's hearing loss is more severe than in was in 
May 2002, when the last audiologic examination was conducted.  
At his June 2005 hearing, the veteran asserted that his 
hearing loss had worsened in the three decades since service 
but did not allege any recent increase in the severity of his 
hearing loss.  The veteran has not reported receiving any 
recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002 VA examination report 
is thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examination in this case is 
adequate upon which to base a decision.



VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.



ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


